                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                            CASE NO: 8:20-cr-138-CEH-JSS

DILSON DANIEL ARBOLEDA
QUINONES


                                      ORDER

      This cause comes before the Court on the Report and Recommendation (Doc.

150), issued by Magistrate Judge Julie S. Sneed. In the Report and Recommendation,

Magistrate Judge Sneed recommends Defendant Dilson Daniel Arboleda Quinones’s

(“Arboleda Quinones” or “Defendant”) Motion to Suppress Statements (Doc. 53) be

denied. All parties were furnished copies of the Report and Recommendation and

were afforded the opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). On

January 5, 2021, Arboleda Quinones filed his “Initial Objection to the Magistrate

Judge’s Report and Recommendation on his Motion to Suppress.” Doc. 158. On

March 4, 2021, Arboleda Quinones filed a Supplemental Objection. Doc. 190. Upon

consideration of the Report and Recommendation, the Objections, the Supplemental

Objection, and upon this Court’s independent examination of the file, it is determined

that the Objections should be overruled, the Report and Recommendation adopted,

and the Defendant’s Motion to Suppress Statements be denied.

I.    BACKGROUND
      A March 19, 2020 indictment charged Arboleda Quinones and two co-

defendants (collectively “Defendants”) with possession and conspiracy to possess with

intent to distribute 5 kilograms or more of cocaine on board a vessel subject to the

jurisdiction of the United States in violation of 46 U.S.C. §§ 70503(a), 70506(a) and

(b), 18 U.S.C. §§ 2 and 21, and 21 U.S.C. § 960(b)(1)(B)(ii). Doc. 1. The charges arose

after Arboleda Quinones and his co-defendants were interdicted in international

waters of the Eastern Pacific Ocean by the United States Coast Guard on March 10,

2020, and a search of their go fast vessel (“GFV”) led to the discovery of 430 kilograms

of cocaine hidden under false decking of the GFV. Docs. 120-1 at 1–2; 124 at 142–43.

      After the interdiction, Arboleda Quinones and the other members of the GFV

were treated as detainees and taken aboard the United States Coast Guard Cutter

Mohawk (“Mohawk”). Docs. 120-1; 121-2. Defendants were medically screened. Docs.

121-3; 123 at 208. Arboleda Quinones was provided a Tyvek suit, open sandals, and

two blankets. Docs. 125 at 62–65; 123 at 206. Arboleda Quinones and his co-

defendants were housed on the deck of the Mohawk under an all-weather tent. Doc.

123 at 206. Within the tent, Defendants slept on plastic platform cots that were six

inches from the deck. Id. Defendants were secured using twenty-foot chains connecting

an ankle shackle to the deck. Doc. 125 at 66. Defendants were restrained by shackles

at all times during their detention except for showering, bathroom breaks, and

supervised breaks. Doc. 123 at 209. While on the Mohawk, Arboleda Quinones was

provided hydrocortisone cream for skin irritations, ibuprofen for pain, and senna tabs

for constipation. Doc. 121-3. The medical staff administered medication when


                                           2
Arboleda Quinones’s eye began to swell. Id. His medical condition and treatment were

tracked on a chronological record of medical care log. Id.

      Detained on the Mohawk for eighteen days, Defendants were thereafter

transferred to the Coast Guard Cutter Hamilton (“Hamilton”), where they were held for

another five days until their arrival in Port Everglades, Florida on April 3, 2020. Docs.

120-4; 121-2. Arboleda Quinones’s shackles were removed to permit him safely to

disembark the vessel, but placed back on, along with his hands secured in front of him,

for his transport by van to the Middle District of Florida. Doc. 124 at 147–48.

Defendants were loaded into an air-conditioned van operated by Homeland Security

and transported to a detention center in the Middle District of Florida known as the

Panama Express Strike Force (“PanEx”) facility. Id. at 151–52. Agents Ramirez and

Lima testified that Arboleda Quinones was provided food on the drive, and they were

under the impression the van made one stop for a restroom break. Id. at 149–50. In

contrast, Arboleda Quinones testified he received no food or bathroom breaks during

the trip to Pinellas County. Doc. 125 at 75. Defendants arrived at the PanEx facility

later the same day. Id. Upon arrival, Defendants were provided food, water, and

access to a restroom. Id. at 76, 183. The Defendants were then questioned in separate

rooms. Id. at 183.

      Questioned at approximately 2:00 p.m. on that date, Arboleda Quinones was

the last of the Defendants to be interviewed. Doc. 124 at 189. He was taken into a

small room with a steel table, three chairs bolted to the floor, and no windows. Id. This




                                           3
was typical of the eight to nine interview rooms at the PanEx facility. Id. at 190. Agent

Lima, who speaks Spanish, conducted the interview of Arboleda Quinones in Spanish

and testified he had no difficulty communicating with Defendant. Id. at 192–93.

Defendant responded to Agent Lima’s questions consistent with someone who

understood what was being asked. Id. at 193. Agent Lima testified that Arboleda

Quinones did not appear malnourished or in poor health. Id. at 190. He testified that

Arboleda Quinones was polite and calm, did not complain of fatigue, and did not voice

health concerns, and there were none that were apparent. Id.

         Agent Lima reviewed a consular notification form with Arboleda Quinones

who indicated his understanding and elected to have the Columbian consulate notified

of his detention. Id. at 194–96; Doc. 121-4 at 3. Next, Agent Lima reviewed a recording

form with Arboleda Quinones who declined to have the interview recorded as

indicated by his signature on the form. Docs. 124 at 198; 121-4 at 2. Agent Lima then

reviewed the advice of rights form which included a recitation of a defendant’s

Miranda1 rights. Docs. 124 at 199–200; 121-4 at 1. The form included a hand-written

time of 2:12 p.m. at the top of the form and 2:15 p.m. at the bottom. Doc. 121-4 at 1.

Agent Lima testified he believed his discussion about the form with Arboleda

Quinones lasted three minutes. Defendant, Agent Lima, and Agent Kane signed the

form in which Arboleda Quinones consented to be interviewed. Id. After Arboleda

Quinones signed the form, Agent Lima questioned him for about an hour. Doc. 124



1
    See Miranda v. Arizona, 384 U.S. 346 (1966).


                                                   4
at 202. Agent Lima told Defendant that regardless of what takes place in the interview

that Defendant would be permitted to call his family to let them know he was alive

and where he was. Id. Defendant was permitted to make that call. Id. at 203. Defendant

initially claimed to have been kidnapped but then he recanted that story. Doc. 125 at

43–45. According to Agent Lima, Arboleda Quinones never asked for a lawyer during

the interview. Doc. 124 at 201. Defendant disputes this. Doc. 53 at 5.

       On June 15, 2020, Arboleda Quinones moved to suppress all statements he

made to law enforcement on or after March 11, 2020. Doc. 53. The Government filed

a response in opposition. Doc. 67. The Magistrate Judge held a hearing on the motion

to suppress and other motions on October 13, 14, and 15, 2020. 2

       A.     Arboleda Quinones’s Motion to Suppress Statements

       Arboleda Quinones moves to suppress any and all statements he made to law

enforcement on or after March 11, 2020, because his statements were not made

voluntarily, intelligently, or knowingly. Doc. 53. He further contends that he did not

validly waive his rights under Miranda or the Fifth and Sixth Constitutional

Amendments. According to Arboleda Quinones, when he was being interrogated, he

was terrified, physically and mentally exhausted, and ailing from the month on the

open ocean and the days without food before his capture. Id. at 5. Arboleda Quinones



2
  Arboleda Quinones moved to sever his motion to suppress from being heard at the same
time as the Defendants’ joint motions to dismiss because the presence of the co-defendants
would have a chilling effect on Arboleda Quinones’s testimony. Doc. 106. The Magistrate
Judge granted, in part, the motion to sever to the extent that testimony related to the motion
to suppress was to be conducted outside the presence of the co-defendants. Doc. 110.


                                              5
argues he was afraid of U.S. prisons and jails, worried for his mother and family, and

pressured by law enforcement to speak to get himself out of trouble. Id. He further

contends that when asked if he wanted a lawyer, he responded that he did. Id.

Accordingly, he asserts any statements attributable to him were involuntary and must

be excluded.

      B.       The Government’s Response

      The Government opposes the motion to suppress, arguing that Arboleda

Quinones made a valid waiver of his Miranda rights and decided to make a statement

without an attorney. Doc. 67. In support, the Government submits that there is no

evidence that Arboleda Quinones was coerced. He was not handcuffed during his

interview. He had access to food, water, and a restroom. The FBI Notification of

Rights form was reviewed and signed in Spanish and explicitly states he is available to

answer questions without the presence of an attorney. Further, the Government states

that during his days at sea, Arboleda Quinones and the other Defendants were

provided appropriate accommodations, including being allowed to brush their teeth

daily, shower, use the bathroom, and were fed three meals per day. Thus, the

Government argues there is no evidence of mistreatment to support a claim of

coercion.

      C.       The Magistrate Judge’s Findings and Recommendations

      At the evidentiary hearing on Arboleda Quinones’s Motion to Suppress

Statements, the Magistrate Judge heard testimony from United States Coast Guard

Chief Boatswain’s Mate Jeremy Swearer (“Chief Swearer”), United States Coast


                                            6
Guard Maritime Enforcement Specialist Luis Saenz (“Officer Saenz”), United States

Coast Guard Lieutenant Kyle Pearson (“Lieutenant Pearson”), United States Drug

Enforcement Administration Special Agent Jose Ramirez (“Agent Ramirez”), United

States Federal Bureau of Investigation Special Agent Luis C. Lima (“Agent Lima”),

and Defendant Arboleda Quinones. Additionally, the Government entered into

evidence, without objection from Arboleda Quinones, several exhibits, including a

map showing the approximate location of the vessel’s interdiction (Doc. 121-1), a

detainee log (Doc. 121-2) and medical history log (Doc. 121-3) maintained by the

United States Coast Guard during Arboleda Quinones’s detention, documents signed

by him while at the PanEx facility (Doc. 121-4), the Alpha Report prepared by the

Coast Guard during the interdiction (Doc. 121-5), and the Victor Report prepared

during the interdiction (Doc. 121-6). The Magistrate Judge received into evidence six

exhibits from Arboleda Quinones including an activity log from the Mohawk (Doc.

120-1), a Requisition and Invoice/Shipping document (Doc. 120-2), photographs of

Defendants and their belongings (Doc. 120-3), a Drug Enforcement Administration

Report of Investigation (Doc. 120-4), a consulate request form (Doc. 120-6), and a

piece of material similar to Tyvek.

      Based on the testimony and evidence presented, the Magistrate Judge

determined that Arboleda Quinones’s treatment aboard the Mohawk was humane and

appropriate under the circumstances. Doc. 150 at 17. In considering the testimony of

Chief Swearer, Officer Saenz, Lt. Pearson, and Defendant Arboleda Quinones, along

with the detainee log and medical history log, as it relates to the conditions of Arboleda


                                            7
Quinones’s detention, the Magistrate Judge found that Arboleda Quinones’s care and

detention while in Coast Guard custody were not inherently coercive so as to render

Quinones’s statements involuntary. Id. at 19. Further, the Magistrate Judge found the

conditions of his transport from Port Everglades to the PanEx facility in Pinellas

County, Florida were not so inherently coercive as to render Arboleda Quinones’s

statements involuntary. Id. at 22. Regarding Arboleda Quinones’s waiver of his

Miranda rights, the Magistrate Judge concluded, based on the totality of the

circumstances, that he made a knowing and voluntary waiver of his rights. Id.

       D.     Arboleda Quinones’s Objections

       Arboleda Quinones now objects to the Magistrate Judge’s factual findings and

analysis contained in the Report and Recommendation that recommended the Motion

to Suppress Statements be denied. Arboleda Quinones challenges seven factual

findings as not being reflective, supported by, or based on the admissible evidentiary

testimony and exhibits. Doc. 158 ¶¶ 16–22. Additionally, Arboleda Quinones objects

to five areas of analysis which he claims are not reflective of or supported by the

evidentiary testimony and exhibits. Id. ¶¶ 24–28. On March 4, 2021, Arboleda

Quinones filed supplemental factual objections.3 Doc. 190.



3
 Arboleda Quinones filed a motion for extension of time to file objections to the Magistrate
Judge’s Reports and Recommendations. See Doc. 155. On February 17, 2021, the Court
granted the motion and gave Arboleda Quinones an extension until March 4, 2021, to file
objections to the extent that Arboleda Quinones had not already filed objections. Doc. 179.
On March 4, 2021, Arboleda Quinones filed a supplemental objection. Doc. 190. On the same
date, he filed a second motion for extension of time to file supplemental objections because
two motions to compel (Docs. 156 and 168) were pending. Doc. 189. The Magistrate Judge


                                               8
II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 72(b)(2), in pertinent part, provides that “a

party may serve and file specific written objections to the proposed findings and

recommendations” of a magistrate judge. The district judge “shall make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); Jeffrey S. v. State

Bd. of Educ. of State of Ga., 896 F.2d 507, 512 (11th Cir. 1990). The district judge may

accept, reject, or modify, in whole or in part, the Report and Recommendation. Fed.

R. Civ. P. 72(b)(3). The district judge may also receive further evidence or recommit

the matter to the magistrate judge with further instructions. Id. The objections to a

magistrate judge’s recommendation and report must be “specific” and “clear enough

to permit the district court to effectively review the magistrate judge’s ruling.”

Knezevich v. Ptomey, 761 F. App’x 904, 906 (11th Cir. 2019).

III.   DISCUSSION

       A.     Objections to the Factual Findings

       Arboleda Quinones challenges certain factual determinations made by the

Magistrate Judge. Specifically, Arboleda Quinones objects to factual findings that: (1)

he had access to a “restroom” during the time he was held by the Coast Guard; (2) he

was “provided” hydrocortisone cream and ibuprofen for pain “shortly after his

detention”; (3) he frequently reported “no concerns” to the medical staff; (4) he


has since ruled on those motions to compel, granting in part and denying in part the motions.
Doc. 204.


                                             9
reported “no complaints” to the medical staff aboard the Hamilton; (5) food was

provided or that the van stopped at least once for a restroom break during the three-

to-four-hour van transport to Pinellas County; (6) he “did not appear malnourished or

in poor health” at the PanEx facility; and (7) Agent Lima actually conducted 30 to 40

prisoner interviews that were recorded. Doc. 158 at 5–10. Arboleda Quinones

supplemented his objections to the factual findings to raise the factual omission from

the report and recommendation that his signature on the Miranda waiver form omits

his last name, which he argues is a strong indication of his lack of comprehension.

Regarding Agent Lima’s testimony that he purportedly videotaped 30 to 40

interrogations, Arboleda Quinones seeks to supplement his objection with the fact that

outstanding discovery requests may prove this statement to be untruthful because

defense counsel’s informal polling of CJA counsel reflects Agent Lima never

videotapes a pre-first appearance interrogation.

      Upon review of the record, the Magistrate Judge’s findings of fact are well

supported. The court will address each in turn.

      1. Use of the term “restroom”

      Arboleda Quinones first complains that the Magistrate Judge incorrectly used

the term “restroom” in the Report and Recommendation (R&R). Arboleda Quinones

states that it was an open-air toilet on the top deck of the vessel. He argues there is no

“room” or “walls.” Upon review of the testimony, the Court finds Arboleda

Quinones’s objection to be a distinction without a difference considering the totality

of the circumstances. Although there was no “restroom” in the traditional sense, there


                                           10
is no evidence that Arboleda Quinones or his co-defendants were prohibited from

being able to relieve themselves in private. Officer Saenz testified the Defendants had

a “restroom area” where they were able to attend to their bathroom and shower needs

in private. Doc. 123 at 206. He described, “the toilet is actually tucked behind a big

storage box, and you can’t see back there. And then, again, like I said, with the shower,

it’s got the tarp around it.” Id. Each time one of the Defendants used the “head,”4 it

was documented in the detainee log. See Doc. 121-2 at 3–62. Review of the detainee

log reveals Arboleda Quinones had ample opportunity and did use the toilet daily, and

thus the Court finds no error in the Magistrate Judge’s use of the term “restroom” as

the factual finding that Arboleda Quinones had access to a relatively private restroom

area with a toilet is supported by the evidence.

      2. “Provided” hydrocortisone cream and ibuprofen “shortly after detention”

      Arboleda Quinones contends the Magistrate Judge’s statement that he was

“provided” hydrocortisone cream is factually inaccurate as the medical log documents

that hydrocortisone cream was applied, not provided to him. Review of the medical

log reflects various entries regarding Arboleda Quinones’s receipt of hydrocortisone

cream for complaints of itching. See Doc. 121-3 at 3 (entries on March 13, 14, and 15,

2020 “Given hydrocortisone cream”), 8 (on March 11, 2020 “Complaint of itching on

back of neck, sun & saltwater irritation. Applied hydrocortisone cream to affected



4
 A “head” is “a ship’s toilet.” See https://www.merriam-webster.com/dictionary/head
Most of the log entries document “used head.” Some entries reference “bathroom break.”
See Doc. 121-2 at 3–62.


                                           11
area.” “Hydrocortisone cream for neck and inner thigh”), 9 (entry on March 11, 2020

“Applied hydrocortisone cream” “Hydrocortisone cream applied”), 9 (entry on March

12, 2020 “Hydrocortisone cream”), 9 (entry on March 15, 2020 “Hydrocortisone

cream given for neck”). The notes do not reflect who applied the hydrocortisone

cream. Regardless, whether given or applied, Arboleda Quinones received

hydrocortisone treatment for complaints of itching on March 11, 12, 13, 14, and 15,

2020.

        Arboleda Quinones also argues that the evidence does not support a finding that

he was treated “shortly after detention.” Specifically, he claims the Magistrate Judge’s

factual finding that he was provided ibuprofen for pain “shortly after his detention” is

inaccurate. He states that despite his complaints of constipation for 5 days, 5 he was not

provided ibuprofen until he complained of “very very painful” low back pain. 6

However, review of the medical log reveals that Arboleda Quinones was medically

assessed in the early morning hours on March 11, 2020, his first full day on the

Mohawk. Doc. 121-3 at 8. He had complaints of heals itching and low back pain for

one day. He had only eaten crackers for the past four days. Id. He was treated with



5
  The reference to Arboleda Quinones’s having constipation for five days is misleading to the
extent it implies he had the condition for five days during detention before receiving treatment
from the Coast Guard. To the contrary, the reference was to the time prior to the interdiction
during which he had no medical care. Upon arrival of the Coast Guard, Arboleda Quinones
was medically assessed his first day of detention and began receiving medical treatment that
same day. Doc. 121-3 at 7.
6
  Arboleda Quinones complains that he was not given ibuprofen earlier, but it appears likely
that the Ibuprofen is the medication to which he had an allergic reaction. As documented in
the medical log, the allergic reaction was treated the same day it happened and thereafter
monitored. See Doc. 125 at 70; 121-3 at 9.


                                              12
hydrocortisone cream for his itching. Id. On March 12, 2020, Arboleda Quinones had

complaints of constipation and he was treated with senna tabs. Id. at 9. On March 13,

2020, he was again given senna tabs for constipation. Id. On the same date, Arboleda

Quinones was given ibuprofen for complaints of painful low back pain. Id. Thereafter,

Arboleda Quinones complained of swelling eyes, itchy throat and difficulty breathing

which may have been an allergic reaction to medication. Arboleda Quinones was

treated with diphenhydramine and monitored. Id. The record evidence supports that

Arboleda Quinones was medically assessed on the first day he was detained and began

receiving medical treatment that day. The Magistrate Judge’s factual findings are

supported by the evidence.

      3. He frequently reported “no concerns” and
      4. He reported “no complaints” to the medical staff of the Hamilton

      Arboleda Quinones objects to the Magistrate Judge’s findings that Arboleda

Quinones frequently reported no concerns to the medical staff, that he reported “no

complaints” to the medical staff each day aboard the Hamilton, and that he did not

testify he was denied medication for a specific medical issue. Arboleda Quinones

argues that, to the contrary, the detainee log demonstrates repeated medical concerns

and Officer Saenz testified he would listen to Arboleda Quinones’s complaints.

Arboleda Quinones further contends that the reference to “no concerns” in the medical

log was the subjective perception of Coast Guard personnel and was not proof that

Arboleda Quinones had no concerns.




                                         13
      Review of the evidence reflects the Magistrate Judge’s findings are supported.

The detainee log indicates that Arboleda Quinones requested to see a doctor on March

11 and 13, and the medical log, consistent with that, reflects he received medical care

on both of those days. Although the detainee log reflects that the co-defendants were

given pain medication and cough drops on multiple occasions in which Arboleda

Quinones was not, Arboleda Quinones does not direct the Court to any evidence

demonstrating that he requested or needed pain medication or cough drops on the

dates and times his co-defendants received such medication. Review of Arboleda

Quinones’ testimony reveals that once on board the Hamilton, he felt and slept better

because they were housed inside. Doc. 125 at 71 (“at the other cutter, then I felt better,

because we weren’t getting wet, we weren’t getting cold, we weren’t feeling the heat

of the day, because we were inside the cutter itself”). In response to questions about

medical concerns while on board the Hamilton, Arboleda Quinones testified he felt a

“bit weak,” his stomach “kind of tightened up,” and he was constipated. Id. at 72.

There is no indication that Arboleda Quinones voiced these concerns to medical staff

of the Hamilton. Arboleda Quinones argues that upon arrival at Port Everglades he

was clearly suffering from weeks without pain medications, cough drops or nausea

medication. However, pain, sore throat, and nausea were not any of the concerns he

testified to when asked about medical issues while on board the Hamilton, where he

had spent the past five days before arriving in port. See id. The Magistrate Judge’s

factual findings are supported by the testimony and evidence of record.

      5. Food and bathroom break provided during van transport


                                           14
      Arboleda Quinones objects to findings related to Agents Lima and Ramirez

testifying that the Defendants were provided food and/or the van stopping for a

restroom break during the three-to-four-hour drive from Port Everglades to Pinellas

County. Doc. 158 at 9. Arboleda Quinones argues that neither of these officers had

personal knowledge of the van transport. The Magistrate Judge’s findings in this

regard are consistent with what Arboleda Quinones argues. While the Magistrate

Judge indicated Agents Ramirez and Lima testified that they believed Arboleda

Quinones was provided food and that the van had stopped at least once for a bathroom

break, the Magistrate Judge specifically noted that neither had personal knowledge of

the events and further noted that Arboleda Quinones testified that he was not given

any food or offered a bathroom break during the transport. Doc. 150 at 9–10. The

Magistrate Judge’s analysis regarding the conditions of Arboleda Quinones’s transport

were not premised on a factual finding that Arboleda Quinones had received food

and/or a bathroom break. See Doc. 150 at 21 (“[R]egardless of whether Defendant

Arboleda Quinones was provided food during the drive to the PanEx facility, he was

neither malnourished, soiled in his undergarments, nor unduly deprived of food prior

to his single, one-hour interview with Agent Lima.”). The Magistrate Judge’s factual

findings regarding the testimony related to food and bathroom breaks are consistent

with and supported by the testimony and evidence.

      6. Arboleda Quinones “did not appear malnourished or in poor health”

      Arboleda Quinones objects to the factual finding, based on the testimony of

Agent Lima, that Arboleda Quinones did not appear malnourished or in poor health


                                         15
when he arrived at the PanEx facility. Arboleda Quinones complains that this finding

is inconsistent with Agent Lima’s testimony that he had no independent recollection

of the interview. Review of Agent Lima’s testimony shows that fatigue from being on

the boat is something that he considers when questioning a defendant. Doc. 125 at 22.

When Agent Lima questioned Arboleda Quinones, nothing stood out about him. Id.

at 23. Arboleda Quinones did not complain about fatigue or anything out of the

ordinary. Id. Agent Lima testified that if Arboleda Quinones had shown any kind of

discomfort or voiced objection because he was tired, then Agent Lima would not have

proceeded with the interview. Id. at 24. If Agent Lima had had concerns, he would

have documented it in his report. Id.

      Arboleda Quinones argues that Agent Lima testified it was possible that he was

crying throughout the interview, Doc. 158 at 10, which he submits is inconsistent with

testimony that there were no concerns. This argument mischaracterizes Agent Lima’s

testimony. The question initially posed to Agent Lima was whether or not Arboleda

Quinones was crying at any time to which Agent Lima responded he did not recall.

Doc. 125 at 34. Upon further questioning, Agent Lima testified that it was possible

that Arboleda Quinones was crying. Id. There is no testimony that Arboleda Quinones

was crying throughout the interview. The Magistrate Judge’s factual findings are

supported by the testimony and evidence.

      7. Agent Lima actually conducted 30 to 40 recorded prisoner interviews

      Arboleda Quinones objects to the Magistrate Judge’s factual findings to the

extent they rely at all on testimony of Agent Lima because, according to Defendant,


                                           16
he has a good faith basis for the position that Agent Lima is untruthful and his

testimony unreliable. Doc. 158 at 10. Specifically, Arboleda Quinones cites to Agent

Lima’s testimony that he has videotaped 30 or 40 of his interviews of boat case

prisoners, arguing this testimony cannot be truthful because defense counsel has polled

CJA counsel who have indicated Agent Lima never videotapes a pre-first appearance

interrogation. Id. In his supplemental objection, Arboleda Quinones objects to the

Court entering a final order on the R&R without the benefit of reviewing the 30 to 40

recorded interrogations that are the subject of a motion to compel. Doc. 190 at 7.

Arboleda Quinones further urges the outstanding discovery would be relevant given

Agent Lima’s testimony that he had no independent recollection of his interview but

employed the same procedures for each interview he conducts. Id. Arboleda Quinones

argues that review of the recorded interviews in the 30 to 40 other cases will

conclusively establish whether Agent Lima testified truthfully in this case. Id. at 8.

The Magistrate Judge denied the motion to compel the log of interviews, finding such

discovery to be speculative as to whether it will yield material information. Doc. 204

at 12. Additionally, the Magistrate Judge noted that Arboleda Quinones was provided

with three forms during his interview: a consular notification form, a recording form,

and an advice of rights form. Id. at 12. Of significance, Arboleda Quinones does not

take issue with his signature on the consular notification form. Regarding the other

two forms, Arboleda Quinones initially testified he did not recognize the forms, and

then he testified he signed the forms at the direction of Agent Lima but didn’t

understand them. Doc. 125 at 84–85. Thereafter, he testified he believed he had a


                                          17
choice to “sign those papers” and believed he would be better off if he signed them. Id.

at 90–91.

      At issue here is the credibility of Agent Lima, whom the Magistrate Judge found

to be credible. As a preliminary matter, the Court finds unpersuasive Arboleda

Quinones’s argument that review of Agent Lima’s interviews of other prisoners in

unrelated matters will conclusively establish his truthfulness or lack thereof in the

instant case. Moreover, “to adequately determine the credibility of a witness . . . the

fact finder must observe the witness.” United States v. Powell, 628 F.3d 1254, 1257 (11th

Cir. 2010) (quoting Louis v. Blackburn, 630 F.2d 1105, 1110 (5th Cir. 1980)). This

requirement is satisfied “either by the district judge accepting the determination of the

magistrate after reading the record, or by rejecting the magistrate's decision and

coming to an independent decision after hearing the testimony and viewing the

witnesses.” Id.

      The Eleventh Circuit has cautioned district judges from overruling a magistrate

judge’s findings where credibility determinations are dispositive. See Manning ex rel.

Manning v. Sch. Bd. of Hillsborough Cty., Fla., 244 F.3d 927, 946–47 (11th Cir. 2001);

Profitt v. Wainwright, 685 F.2d 1227, 1237 (11th Cir. 1982). “Where, as here, a district

judge does not personally observe the witnesses in making a subjective finding of fact,

[the Eleventh Circuit views] such a finding [based on credibility] with skepticism,

especially where, as here, the finding is contrary to the one recommended by the

judicial official who observed the witnesses.” Manning, 244 F.3d at 947.




                                           18
      This Court will not overrule the recommendation of the Magistrate Judge who

had the opportunity to observe Agent Lima’s testimony during the hearing and made

credibility determinations based on the testimony. The record supports the findings

made by the Magistrate Judge.

      8. Signature on Miranda waiver was printed first name only

      In his supplemental objection, Arboleda Quinones objects to the Magistrate

Judge’s factual findings to the extent they omit the fact that his signature on the

Miranda waiver form consisted of his first name printed and omitted his last name.

Doc. 190 at 7. Arboleda Quinones raises this objection stating, without more, that it

is a “strong indication that he had the comprehension level of a juvenile.” The lack of

his last name appearing on the Miranda waiver form was not raised in Arboleda

Quinones’s motion to suppress, nor was it argued to the Magistrate Judge at the

evidentiary hearing. Moreover, while the district court in reviewing a report and

recommendation may consider further evidence, Arboleda Quinones fails to cite any

legal authority to support his conclusion. Accordingly, the Court exercises its

discretion to decline to consider the argument. See Williams v. McNeil, 557 F.3d 1287

(11th Cir.2009) (holding district court has discretion to decline to consider party’s

argument when argument was not presented first to magistrate judge, but rather was

first raised in party’s objections to magistrate judge’s report and recommendation).

      B.     Legal Analysis

      Arboleda Quinones next challenges certain analyses by the Magistrate Judge.

Specifically, Arboleda Quinones objects to the Magistrate Judge’s analysis that (1)


                                          19
Arboleda Quinones’s treatment aboard the Mohawk and Hamilton was humane and

appropriate; (2) Arboleda Quinones’s medical issues were promptly addressed by the

medical staff and that he did not report medical issues after treatment for an allergic

reaction; (3) the holding from the Eleventh Circuit supplemental authority he relies

upon was considered only as it relates to his three-to-four-hour van transport to

Pinellas County, as opposed to considering it in the context of his 24-day

transportation; (4) his personal and cultural background was not a factor to be

considered, particularly given his lack of education, lack of knowledge of legal matters

or the role of an attorney, and his lack of knowledge of the American legal system; and

(5) Agent Lima’s testimony is to be credited where he testified based upon his normal

procedure for reviewing Miranda warnings as opposed to his independent recollection.

      1. Arboleda Quinones’s treatment aboard the Mohawk and Hamilton

      Arboleda Quinones challenges the Magistrate Judge’s statement that his

treatment aboard the Mohawk and Hamilton was humane and appropriate. The

testimony and evidence show Arboleda Quinones was medically screened the first full

day aboard the Mohawk, he was provided access to medical care, and he was fed three

meals per day which was the same food provided to the crew. 7 He was permitted to

use the toilet upon request. He was given access to a restroom area where he brushed

his teeth every day and showered at least every other day. And, on multiple occasions,


7
  In contrast, Arboleda Quinones only had crackers to eat for the four days prior to the
interdiction. When Officer Saenz boarded the GFV, he shared his personal food with
Defendants. Doc. 123 at 158. The GFV was a small vessel with no food, no water, no shower,
no privacy, and no protection from the elements.


                                           20
the crew made available music and playing cards for the detainees’ entertainment. The

testimony reflects the Defendants were provided cots and blankets and permitted

breaks from their shackles. Arboleda Quinones testified that the conditions on the

Hamilton were improved because they were inside the ship. Under the totality of the

circumstances, the Magistrate Judge’s analysis that Arboleda Quinones’s treatment

aboard the Mohawk and Hamilton was humane and appropriate is legally sound and

supported by the evidence.

      2. Arboleda Quinones’s medical issues promptly addressed

      Arboleda Quinones objects to the Magistrate Judge’s findings that his “medical

issues were promptly addressed by the medical staff” and that he did not report any

medical issues after being treated for an allergic reaction. Doc. 158 at 11. The factual

findings in this regard have already been raised and are addressed above. To the extent

Arboleda Quinones cites to these facts to argue that his treatment was inhumane and

inappropriate, the Court finds the Magistrate Judge’s analysis and conclusions to the

contrary to be supported by the evidence as discussed above. Moreover, to the extent

that any medical treatment was withheld because of Arboleda Quinones’s allergic

reaction to medication given, the Court finds such facts do not otherwise refute the

Magistrate Judge’s conclusion that his treatment was humane and appropriate under

the circumstances.

      3. Arboleda Quinones’s Supplemental Authority

      Arboleda Quinones argues that the Magistrate Judge’s analysis is flawed to the

extent that the Magistrate Judge considered his supplemental authority, Bilal v. Geo


                                          21
Care, LLC, 981 F.3d 903 (11th Cir. 2020), only in the context of his three-to-four-hour

van transport as opposed to considering it in the context of his 24-day detention and

transport. The Magistrate Judge considered and discussed in detail the facts and

holding of the Bilal opinion:

             In Bilal, the Eleventh Circuit held that the transport
             conditions of a civilly committed offender violated his
             Fourteenth Amendment rights. The offender in Bilal was
             restrained during the transport using leg irons, waist chains,
             and black box restraints. He rode in a crowded van which
             travelled at excessive speeds. Throughout the 600-mile trip,
             he was provided only one sandwich and denied restroom
             breaks. On review of the dismissal of his claims under 42
             U.S.C. § 1983, the Eleventh Circuit held that the offender
             stated a claim for violation of his Fourteenth Amendment
             rights only with respect to the denial of restroom breaks.
             The Court found that although the restraints, crowded van,
             limited food, and length of the trip may have been
             uncomfortable, these conditions did not amount to a
             violation of his constitutional rights. However, because the
             offender was denied restroom breaks during the trip, he was
             forced to defecate in his clothing and remained in his own
             excrement for approximately 300 miles. The Court found
             that this condition was not consistent with the offender’s
             Fourteenth Amendment rights.

Doc. 150 (citing Bilal, 981 F.3d at 913–16). The Magistrate Judge acknowledged a

dispute in the testimony regarding whether food was provided during the transport,

but noted that upon arrival to the PanEx facility, Defendants were given food, water,

and access to a restroom. See Doc. 125 at 23. Arboleda Quinones testified he was

provided a sandwich when he arrived at the PanEx facility. Id. at 76. The Magistrate

Judge concluded the Bilal case was factually distinguishable because regardless of

whether Arboleda Quinones was provided food during the transport, he received food



                                          22
upon arrival, and more significantly he was not “soiled in his undergarments” as the

offender in Bilal was. The Court finds the Magistrate Judge’s analysis well-reasoned.

      Arboleda Quinones now wants to argue, however, that the reasoning in Bilal

should apply to the entire trip from when he was first detained aboard the Mohawk

until reaching the PanEx facility to support his argument that his rights were violated

and his conditions of transport inherently coercive to render his statements

involuntary. Applying the reasoning in Bilal to the entirety of his detention does not

yield a different result. The evidence shows he was medically assessed and treated the

first full day he was aboard the Mohawk. He received three meals per day aboard the

Mohawk and the Hamilton. The detainee logs demonstrate he used the “head” daily on

both ships. He was permitted to shower daily or every other day. He was able to brush

his teeth every day. Although he was not permitted to wear undergarments, there is

no indication he soiled himself at any point during his detention from March 10 until

he arrived at the Pan Ex facility on April 3, 2020. Bilal is distinguishable, whether

applied to the three-to-four-hour van transport to the PanEx facility or as applied from

the date of his initial detention beginning on March 10, 2020 until he reached the

PanEx facility. Accordingly, Defendant’s objection on this issue is overruled.

      4. Personal and cultural background

      Without citing any legal authority for his position, Arboleda Quinones objects

to the Magistrate Judge’s finding that his lack of education and prior knowledge or

exposure to legal matters did not preclude a finding of a valid Miranda warning. As an




                                          23
initial matter, Arboleda Quinones fails to direct the Court to any authority showing

his personal or cultural background are appropriate factors for consideration. And

while a defendant’s education is one of a number of factors that courts may consider

in determining whether a Miranda waiver has been coerced, a low I.Q. alone does not

necessarily render a defendant’s statements involuntary. See Hubbard v. Haley, 317 F.3d

1245, 1252–54 (11th Cir. 2003) (noting that among the nonexclusive factors courts

consider in determining whether a “statement was the product of ‘an essentially free

and unconstrained choice’” are “the defendant's intelligence, the length of his

detention, the nature of the interrogation, the use of any physical force against him, or

the use of any promises or inducements by police”) (internal citations omitted).

Moreover, the Magistrate Judge took into consideration his education. See Doc. 150

at 24 (“The Court has considered Defendant Quinones’s personal characteristics,

education, and intelligence, the actual circumstances of the interview, and assessed the

psychological impact on Defendant Quinones in reaching the conclusion that

Defendant Quinones voluntarily, knowingly, and intelligently waived his rights.”).

      “Whether the [incriminating] statement was voluntarily given by [Arboleda

Quinones] must be examined in light of the totality of the circumstances.” Id. at 1252

(citing Schneckloth v. Bustamonte, 412 U.S. 218, 226 (1973)). The Magistrate Judge

noted that Arboleda Quinones “responded to all questions with appropriate, articulate

responses that indicated he understood the questions posed and the dialect of Spanish

spoken by the interpreters.” Doc. 150 at 23. The evidence shows Arboleda Quinones’s

interview by Agent Lima at the PanEx facility lasted approximately one hour. He


                                           24
received a sandwich which he was permitted to eat before his interview. He did not

appear fatigued. Doc. 125 at 23. Although he describes the room in which he was

interviewed as a “small closed cloth-covered room,” see Doc. 8, 9, there is nothing

about the nature of the interrogation to indicate that physical force was ever used

against him. In this circuit, “coercive police activity is a necessary predicate to a

finding that the confession by a person with a low intelligence level is involuntary.”

Hubbard, 317 F.3d at 1254 (citing Singleton v. Thigpen, 847 F.2d 668, 671 (11th Cir.

1988) (citation omitted)). Based on the totality of the circumstances, the Court rejects

Arboleda Quinones’s contention he was coerced into signing the Miranda waiver form

and finds the Miranda waiver was voluntary notwithstanding his limited education.

      5. Agent Lima’s testimony is credible

      Arboleda Quinones objects to the Magistrate Judge’s findings that Agent Lima’s

testimony was to be credited. Defendant seeks further assessment of Agent Lima’s

credibility following judicial review of the 30 to 40 recorded Lima interviews from

other matters which he has sought to compel. The Magistrate Judge denied Arboleda

Quinones’s request for this discovery finding it to be speculative whether such

discovery will yield material information. Doc. 204 at 12. Further, in the Report and

Recommendation, the Magistrate Judge noted additional evidence supporting Agent

Lima’s credibility and calling into question Arboleda Quinones’s credibility. Doc. 150

at 24–26. For example, Arboleda Quinones changed his answers multiple times, and

there is no dispute he was advised of his rights in Spanish.




                                           25
       “[A] trial court’s credibility determination ‘is conclusive on the appellate court

unless the judge credits exceedingly improbable testimony.’” Odili v. U.S. Parole Comm’n,

474 F.3d 1255, 1261 (11th Cir. 2007) (quoting United States v. Ramirez–Chilel, 289 F.3d

744, 749(11th Cir. 2002)) (emphasis in original). There is nothing improbable about

Agent Lima’s testimony as to his routine of advising interviewees such as Defendant

as to their Miranda rights and the advice of rights form. See, e.g., United States v. Jules,

244 F. App’x 964, 972 (11th Cir. 2007) (holding that despite the failure of the agent to

testify as to what he specifically said to the defendant, the district court did not clearly

err in finding that defendant was properly given his Miranda rights where the agent

testified he used a DEA card to advise defendant of his rights and the agent read this

card generally and as a matter of policy so that he did not omit any of the rights). The

Magistrate Judge’s credibility findings regarding Agent Lima are supported by the

evidence.

       Arboleda Quinones additionally objects to the Magistrate Judge’s conclusion

that he was not coerced, arguing Agent Lima’s statement to him that the only way he

can help himself is by telling the truth constitutes coercion. The Court finds this

objection unavailing. Statements to the effect that “cooperating truthfully” would be

in a defendant’s “best interest” are not sufficiently coercive to render a defendant’s

incriminating statements involuntary. See United States v. Hipp, 644 F. App'x 943, 947–

48 (11th Cir. 2016) (finding that statements to a defendant that he should tell the truth

and that cooperating with the government would be in his best interest amounted to




                                            26
“no more than affording [Hipp] the chance to make an informed decision with respect

to [his] cooperation with the government”).

IV.   CONCLUSION

      For the reasons discussed above, the Court finds that the Magistrate Judge’s

factual findings are supported by the evidence. The Court rejects Arboleda Quinones’s

arguments that he did not give a knowing, voluntary waiver of his Miranda rights.

Further, based upon the totality of the circumstances, the Court agrees with the

Magistrate Judge’s conclusion and finds it to be supported by the record. Arboleda

Quinones was not coerced, intimidated, or deceived into making the deliberate choice

to waive his Miranda rights.

      After careful consideration of the Report and Recommendation of the

Magistrate Judge and the Objections thereto, in conjunction with an independent de

novo examination of the file, the Court is of the opinion that the Magistrate Judge’s

Report and Recommendation should be adopted, confirmed, and approved in all

respects, and the motion to suppress statements will be denied. Accordingly, it is now

      ORDERED:

      (1)    The Report and Recommendation of the Magistrate Judge (Doc. 150) is

adopted, confirmed, and approved in all respects and is made a part of this Order for

all purposes, including appellate review.

      (2)    Defendant Arboleda Quinones’s Objections (Docs. 158, 190) are

overruled.




                                            27
      (3)   Defendant Arboleda Quinones’s Motion to Suppress Statements (Doc.

53) is DENIED.

      DONE and ORDERED in Tampa, Florida on June 29, 2021.




Copies:
Counsel of Record
Unrepresented parties, if any
United States Magistrate Judge




                                     28
